                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY




UNITED STATES OF AMERICA
                                                      Crim. No. 19-451 (KM)
      V.



ICXANDRO SANTIAGO                                  MEMORANDUM and ORDER
                                                         (Amended)




      Defendant Icxandro Santiago (by counsel, Lorraine S. Gauli-Rufo, Esq.)
has filed an omnibus pretrial motion (DE 17), the government has filed a
response (DE 19), and the defendant, pro se, has filed a supplemental motion
for discovery (DE 20). All of the motions but one are decided without further
discussion, for the reasons stated on the record at oral argument on August
27, 2019.
      IT IS this 28th day of August, 2019,
      ORDERED as follows:
      1. Decision on the motion for disclosure of a confidential informant is
           RESERVED pending the court’s review of an in camera submission.
           On this issue, the seminal cases are Roviaro v. United States, 353 U.S.
           53 (1956), United States v. Bazzano, 712 F.2d 826 (3d Cir. 1983), and
            United States u. JUes, 658 F.2d 194, 197 (3d Cir. 1981). The
           government possesses a qualified privilege to withhold the identify of
           persons who provide information about crimes. That privilege gives
           way, however, “[wjhere the disclosure of an informant’s identity, or of
           the contents of his communication, is relevant and helpful to the
           defense of an accused, or is essential to a fair determination of a
           cause.” At oral argument, defense counsel proffered that her client
           was “set up,” probably by one of the persons occupying premises
     where the defendant and the drugs in question were found. On the
     record now before me, I cannot determine whether disclosure of the
     informant’s identity would be relevant and helpful to the defense. I
     will therefore require that the prosecution furnish a copy of any
     reports or other information the government possesses relating to this
     informant and the information he or she supplied. The information
     shall not be docketed, but shall be delivered to my chambers in a
     sealed envelope on or before September 10, 2019.

2.    The motion for additional Rule 16 discovery is DENIED in that the
     government appears to have furnished what is required. The
     government is directed, however, to re-check whether the local
     authorities possess any relevant pretrial statements of the defendant,
     and is cautioned that any statement not produced will not be
     permitted to be used at trial in any manner. The defendant’s pro se
     requests for grand jury transcripts is likewise denied, because the
     necessary predicate showing has not been made.

3.   The motion for disclosure of Rule 404(b) material is GRANTED to the
     extent that the government shall produce (or if it has already been
     produced, identify) any Rule 404(b) material on which it intends to
     rely, 10 days before trial at the latest.

4. The motion for early disclosure of Jencks material is DENIED based
     on the bar of 18 U.s.c   §   3500. The government is directed, however,
     to produce all Giglio material 10 days before trial, and counsel has
     voluntarily committed to produce Jencks material simultaneously.




                                       2
5. The motion for leave to file additional motions is GRANTED to the
   extent that such motions may be filed if and as they become
   necessary in light of developments in the case.

6. Counsel shall confer between themselves and with the court’s deputy
   clerk, and shall set a trial date in November 2019. The court finds
   that the interim period is reasonably necessary to dispose of a
   remaining motion and for the parties to prepare for trial or other
   disposition of the case. When the date is set, the parties shall furnish
   an agreed continuance order.

7. Proposed   jury   charges and voir dire questions shall be furnished 10
  days in advance of trial.




                                    a
